Exhibit 10.1

 

SECOND AMENDMENT TO CREDIT AGREEMENT AND FIRST AMENDMENT TO
SECURITY AGREEMENT

 

SECOND AMENDMENT TO CREDIT AGREEMENT AND FIRST AMENDMENT TO SECURITY AGREEMENT
(this “Second Amendment”), dated as of July 22, 2005, among DURATEK, INC., a
Delaware corporation (the “Borrower”), the Lenders party hereto from time to
time, and CALYON, NEW YORK BRANCH (f/k/a Credit Lyonnais New York Branch), as
Administrative Agent (in such capacity, the “Administrative Agent”).  Unless
otherwise indicated, all capitalized terms used herein and not otherwise defined
shall have the respective meanings provided such terms in the Credit Agreement
referred to below.

 

W I T N E S S E T H :

 

WHEREAS, the Borrower, the Lenders from time to time party thereto, and the
Administrative Agent are parties to a Credit Agreement, dated as of December 16,
2003 (as amended, modified and/or supplemented to, but not including, the date
hereof, the “Credit Agreement”);

 

WHEREAS, the Borrower, the Subsidiary Guarantors, and the Collateral Agent are
parties to a Security Agreement, dated as of December 16, 2003 (as amended,
modified and/or supplemented to, but not including, the date hereof, the
“Security Agreement”); and

 

WHEREAS, subject to the terms and conditions of this Second Amendment, the
parties hereto wish to amend the Credit Agreement and the Security Agreement as
herein provided;

 

NOW, THEREFORE, it is agreed:

 


I.              AMENDMENTS TO CREDIT AGREEMENT.


 


1.             SECTION 9.04(IX) OF THE CREDIT AGREEMENT IS HEREBY AMENDED TO
READ IN ITS ENTIRETY AS FOLLOWS:


 

“(ix)         Indebtedness of the Borrower under Supplemental Letters of Credit,
provided that the aggregate stated amount of all Supplemental Letters of Credit
permitted by this clause(ix) (together with the aggregate amount of all unpaid
drawings thereunder) shall not exceed at any one time outstanding the lesser of
(i) $20,000,000 and (ii) when added to the sum of the aggregate amount of all
obligations of the Borrower and its Subsidiaries outstanding under Section
9.04(x), $35,000,000;”.

 


2.             SECTION 9.04(XII) OF THE CREDIT AGREEMENT IS HEREBY AMENDED TO
READ IN ITS ENTIRETY AS FOLLOWS:


 


“(XII)        SO LONG AS NO DEFAULT OR EVENT OF DEFAULT THEN EXISTS OR WOULD
RESULT THEREFROM, ADDITIONAL INDEBTEDNESS INCURRED BY THE BORROWER AND ITS
SUBSIDIARIES NOT TO EXCEED AN AGGREGATE PRINCIPAL AMOUNT OF $2,500,000 AT ANY
ONE TIME OUTSTANDING;

 

--------------------------------------------------------------------------------


 


PROVIDED, HOWEVER, THAT (A) SUCH ADDITIONAL INDEBTEDNESS SHALL, UNLESS INCURRED
BY A SUBSIDIARY OF THE BORROWER THAT IS NOT A CREDIT PARTY, BE UNSECURED, AND
(B) THE AGGREGATE PRINCIPAL AMOUNT OF INDEBTEDNESS INCURRED PURSUANT TO THIS
CLAUSE (XII) WHICH CONSTITUTES CONTINGENT OBLIGATIONS OF THE BORROWER OR ANY OF
ITS SUBSIDIARIES IN RESPECT OF INDEBTEDNESS OF ANY PERSON IN WHICH THE BORROWER
OR ANY OF ITS SUBSIDIARIES HAS MADE AN INVESTMENT PURSUANT TO SECTION 9.05(XIII)
HEREOF SHALL NOT EXCEED $2,500,000 AT ANY TIME MINUS THE AGGREGATE AMOUNT OF ALL
INVESTMENTS MADE BY THE BORROWER AND ITS SUBSIDIARIES IN JOINT VENTURES,
PARTNERSHIPS AND OTHER SIMILAR ARRANGEMENTS PURSUANT TO SECTION 9.05(XIII).”.


 


3.             SECTION 9.05(XIII) OF THE CREDIT AGREEMENT IS HEREBY AMENDED TO
READ IN ITS ENTIRETY AS FOLLOWS:


 


“(XIII)       SO LONG AS NO DEFAULT OR EVENT OF DEFAULT THEN EXISTS OR WOULD
RESULT THEREFROM, THE BORROWER AND ITS SUBSIDIARIES MAY MAKE INVESTMENTS
(INCLUDING, WITHOUT LIMITATION, INVESTMENTS IN JOINT VENTURES, PARTNERSHIPS AND
OTHER SIMILAR ARRANGEMENTS) NOT OTHERWISE PERMITTED BY CLAUSES (I) THROUGH (XII)
OF THIS SECTION 9.05 IN AN AGGREGATE AMOUNT NOT TO EXCEED $2,500,000 AT ANY TIME
MINUS THE AGGREGATE PRINCIPAL AMOUNT OF INDEBTEDNESS INCURRED PURSUANT TO
SECTION 9.04(XII) HEREOF WHICH CONSTITUTES CONTINGENT OBLIGATIONS OF THE
BORROWER OR ANY OF ITS SUBSIDIARIES IN RESPECT OF INDEBTEDNESS OF ANY PERSON IN
WHICH BORROWER OR ANY OF ITS SUBSIDIARIES HAS MADE AN INVESTMENT PURSUANT TO
THIS CLAUSE (XIII).  THE AMOUNT OF ANY INVESTMENT MADE PURSUANT TO THIS CLAUSE
(XIII) SHALL BE DETERMINED WITHOUT REGARD TO ANY WRITE-DOWNS OR WRITE-OFFS
THEREOF.”.


 


II.            AMENDMENTS TO SECURITY AGREEMENT.


 


1.             THE DEFINITION OF “SECURED SUPPLEMENTAL LETTERS OF CREDIT”
APPEARING IN ARTICLE IX OF THE SECURITY AGREEMENT IS HEREBY AMENDED BY DELETING
THE TEXT “$10,000,000” APPEARING IN SAID DEFINITION AND INSERTING THE TEXT
“$20,000,000” IN LIEU THEREOF.


 


III.           MISCELLANEOUS PROVISIONS.


 


1.             IN ORDER TO INDUCE THE LENDERS TO ENTER INTO THIS SECOND
AMENDMENT, THE BORROWER HEREBY REPRESENTS AND WARRANTS THAT (I) NO DEFAULT OR
EVENT OF DEFAULT EXISTS AS OF THE SECOND AMENDMENT EFFECTIVE DATE (AS DEFINED
BELOW) BOTH IMMEDIATELY BEFORE AND IMMEDIATELY AFTER GIVING EFFECT THERETO, (II)
ALL OF THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THE CREDIT AGREEMENT OR
THE OTHER CREDIT DOCUMENTS ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON THE
SECOND AMENDMENT EFFECTIVE DATE BOTH IMMEDIATELY BEFORE AND IMMEDIATELY AFTER
GIVING EFFECT THERETO, WITH THE SAME EFFECT AS THOUGH SUCH REPRESENTATIONS AND
WARRANTIES HAD BEEN MADE ON AND AS OF THE SECOND AMENDMENT EFFECTIVE DATE (IT
BEING UNDERSTOOD THAT ANY REPRESENTATION OR WARRANTY MADE AS OF A SPECIFIC DATE
SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH SPECIFIC DATE).


 


2.             THIS SECOND AMENDMENT IS LIMITED AS SPECIFIED AND SHALL NOT
CONSTITUTE A MODIFICATION, ACCEPTANCE OR WAIVER OF ANY OTHER PROVISION OF THE
CREDIT AGREEMENT, SECURITY AGREEMENT OR ANY OTHER CREDIT DOCUMENT.

 

2

--------------------------------------------------------------------------------


 


3.             THIS SECOND AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY THE DIFFERENT PARTIES HERETO ON SEPARATE COUNTERPARTS, EACH
OF WHICH COUNTERPARTS WHEN EXECUTED AND DELIVERED SHALL BE AN ORIGINAL, BUT ALL
OF WHICH SHALL TOGETHER CONSTITUTE ONE AND THE SAME INSTRUMENT. A COMPLETE SET
OF COUNTERPARTS SHALL BE LODGED WITH THE BORROWER AND THE ADMINISTRATIVE AGENT.


 


4.             THIS SECOND AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK.


 


5.             THIS SECOND AMENDMENT SHALL BECOME EFFECTIVE ON THE DATE (THE
“SECOND AMENDMENT EFFECTIVE DATE”) WHEN (I) THE BORROWER, (II) EACH OTHER CREDIT
PARTY, AND (III) LENDERS CONSTITUTING THE REQUIRED LENDERS SHALL HAVE SIGNED A
COUNTERPART HEREOF (WHETHER THE SAME OR DIFFERENT COUNTERPARTS) AND SHALL HAVE
DELIVERED (INCLUDING BY WAY OF FACSIMILE OR OTHER ELECTRONIC TRANSMISSION) THE
SAME TO THE ADMINISTRATIVE AGENT.


 


6.             BY EXECUTING AND DELIVERING A COPY HEREOF, EACH CREDIT PARTY
HEREBY AGREES THAT ALL OBLIGATIONS OF THE CREDIT PARTIES SHALL REMAIN GUARANTEED
PURSUANT TO THE RELEVANT CREDIT DOCUMENTS AND SHALL REMAIN SECURED PURSUANT TO
THE SECURITY DOCUMENTS, IN EACH CASE IN ACCORDANCE WITH THE RESPECTIVE TERMS AND
PROVISIONS THEREOF.


 


7.             FROM AND AFTER THE SECOND AMENDMENT EFFECTIVE DATE, ALL
REFERENCES IN THE CREDIT AGREEMENT AND EACH OF THE OTHER CREDIT DOCUMENTS TO THE
CREDIT AGREEMENT AND THE SECURITY AGREEMENT SHALL BE DEEMED TO BE REFERENCES TO
THE CREDIT AGREEMENT OR THE SECURITY AGREEMENT, AS THE CASE MAY BE, AS MODIFIED
HEREBY.

 

*        *        *

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Second Amendment as of the date first above
written.

 

 

DURATEK, INC., as Borrower

 

 

 

By:

    /s/ Craig T. Bartlett

 

 

 

Name: Craig T. Bartlett

 

 

Title: Vice President and Treasurer

 

 

 

 

 

 

 

CALYON, NEW YORK BRANCH,

 

 

 as Administrative Agent

 

 

 

 

By:

    /s/ Mark Koneval

 

 

 

Name: Mark Koneval

 

 

Title: Managing Director

 

 

 

 

By:

    /s/ Alex Averbukh

 

 

 

Name: Alex Averbukh

 

 

Title: Director

 

--------------------------------------------------------------------------------


 

Each of the undersigned, each being a Subsidiary Guarantor under, and as defined
in, the Credit Agreement referenced in the foregoing Second Amendment, hereby
consents to the entering into of the Second Amendment and agrees to the
provisions thereof (including, without limitation, Part III, Section 6
thereof). 

 

 

 

GTSD SUB, INC.,

 

DURATEK FEDERAL SERVICES, INC.,

 

DURATEK SERVICES, INC.,

 

GTSD SUB III, INC.,

 

GTSD SUB V, INC.,

 

HITTMAN TRANSPORT SERVICES, INC.,

 

INFOTEK, INC.,

 

DURATEK FEDERAL SERVICES OF
HANFORD, INC.,

 

GTSD SUB IV, INC.,

 

CHEM-NUCLEAR SYSTEMS, L.L.C.,

 

as Guarantors

 

 

 

 

 

By:

  /s/ Craig T. Bartlett

 

 

 

Name: Craig T. Bartlett

 

 

Title: Vice President & Treasurer

 

--------------------------------------------------------------------------------